        Case 3:20-cv-00162-KSC Document 9 Filed 09/08/20 PageID.24 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Mary J Fisher
                                                           Civil Action No.     20-cv-00162-KSC

                                             Plaintiff,
                                      V.
Commissioner of Social Security, Social                      JUDGMENT IN A CIVIL CASE
Security Administration Medicare
Appeals Unit
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
This action is DISMISSED WITHOUT PREJUDICE for failure to state a claim and failure to
prosecute. The Clerk of the Court is directed to close the case.




Date:           9/8/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
